Citation Nr: 1117630	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Waco, Texas Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2008.  A transcript of that hearing has been associated with the claims file.  

In an August 2009 decision, the Board remanded this issue for additional development.  The Veteran's claim for service connection for depression was also remanded.  Service connection for major depression and an anxiety disorder was granted by a January 2011 rating decision.  This is considered a full grant of the benefit sought on appeal, and the matter of the Veteran's depression is not before the Board. 

The issue of service connection for a heart condition, to include as secondary to radiation exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A back disability, to include osteoarthritis and degenerative joint disease of the lumbar spine, was not present in service or manifested in the first post service year, and is not shown to be etiologically related to service.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active duty, and service incurrence of arthritis of the back may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2002, prior to the date of the issuance of the appealed July 2003 rating decision.

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the January 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's December 2009 VA examination and addendum.  Also of record and considered in connection with the appeal is the transcript of the September 2008 hearing and various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board notes the Veteran's reference to a 1971 hospitalization for a back problem, but further notes that he has been provided ample opportunity to identify these records so that they can be obtained by VA on his behalf or to submit them himself, but he has not done so.  The Board finds that no additional RO action to further develop the record on the claim for service connection for a back disability is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Factual Background and Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran reported having back problems in service, wherein he performed duties of heavy lifting of batteries working as an electrician and had been treated for a sore back during active service.  He also reported an incident during basic training in active service where he fell on his buttocks, which resulted in pain.  The Veteran stated these problems have continued since his active service and gotten worse over the years.

Service treatment reports, including copies sent by the Veteran, indicate he was treated for a sore back in April 1960.  On the May 1960 separation examination, there were no findings of a back disability or related conditions.

A November 2008 private treatment report demonstrated degenerative joint disease of the lumbar spine.

The Veteran underwent a VA examination in December 2009.  He reported experiencing lower lumbar pain since 1956.  He reported being hospitalized in 1971 for "extreme back pain".  X-rays of the lumbar spine revealed osteoporosis with mild scoliosis.  There was also narrowing of the L3-S1 intervertebral disc with mild degenerative joint changes of the apophyseal joint between L4-S1 and mild degenerative joint changes of the right SI joints.

In an addendum, the VA examiner noted that the Veteran was diagnosed with a cervical sprain, a thoracolumbar sprain, osteoporosis of the central skeleton, osteoarthritis of the lumbar spine and degenerative disc disease of the lumbar spine.  The examiner concluded that the Veteran's back condition was less likely than not caused by or a result of a remote injury to his back in 1956.  The rationale was that a period of chronicity was not established for this condition.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

In the present case, there is no dispute that the Veteran currently has the disability for which service connection is claimed.  The medical evidence clearly demonstrates that he has been diagnosed with osteoporosis, osteoarthritis of the lumbar spine and degenerative disc disease of the lumbar spine.  The real question here is whether the evidence establishes an actual or presumed nexus, or link, between a current back disability and his period of active military service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of osteoarthritis of the lumbar spine or degenerative disc disease of the lumbar spine during service or for several years thereafter.  While the Veteran reported being hospitalized in 1971 for "extreme back pain", the first post-service evidence of a lumbar back disability is a November 2008 private treatment report demonstrating a diagnosis of degenerative joint disease of the lumbar spine.  None of the private medical records or VA treatment records shows that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.

The Board further notes in that regard that while the Veteran's service treatment records demonstrate complaints of low back pain in April 1960, they were negative for any or diagnoses of any chronic back disorders.  His May 1960 separation examination was normal and he was not diagnosed with a back disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current back disability and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the back disability weighs against the claim.  As indicated above, the December 2009 VA examiner opined that it was less likely than not that the Veteran's current back disability was related to an injury or incident in service as there was no evidence of chronicity.  This opinion is supported by the factual record, as the May 1960 examination was normal only one month following the April 1960 back treatment.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In addition to the objective evidence noted above, in adjudicating this claim, the Board has considered the Veteran's assertions including his testimony.  While the Veteran is competent to report symptoms in service and there is evidence of complaints at that time, the Veteran's service treatment records are negative for a diagnosis of a back disability to include osteoarthritis and degenerative joint disease of the lumbar spine.  For this reason, the Veteran's testimony as to a continuous chronic disability since service is not found to be credible, as it is outweighed by the medical evidence at discharge, as well as the absence of records of medical treatment for many years following discharge.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

To the extent that the Veteran's assertions are offered to establish a relationship between a current back disorder and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg,  the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of osteoarthritis of the lumbar spine, does not demonstrate arthritis manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a low back disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for a back disability is denied.

____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


